SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

441
KA 14-01366
PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHARLES GREFER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered January 9, 2014. The judgment convicted
defendant, upon his plea of guilty, of criminal tax fraud in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Grefer ([appeal No. 1] ___ AD3d
___ [Apr. 28, 2017]).




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court